LACOMBE, Circuit Judge.
There is nothing in the brief filed upon reargument which calls for a modification of the ruling heretofore .made in this case. It is no doubt true that special law's will not be construed to be repealed by subsequent general laws, unless the intent so to do is expressed or plainly implied. But here there is no difficulty in construing both acts together. The earlier one (of May 5, 1892) providing for a writ of habeas corpus, “which shall be heard and determined promptly, without unnecessary delay,” is not repealed; but w'hen the return to the habeas is filed the court is con*573fined to an examination of the two questions whether relator is an alien and whether the appropriate immigration or customs officer has decided adversely to his admission. A precisely similar provision is found in the act of March 3, 1891 (chapter 551), concerning immigrants other than Chinese, and which was before the supreme court in Nishimura Ekiu’s Case, 142 U. S. 660, 12 Sup. Ct. 336. The provision now under discussion, which is found in the appropriation act of 1894 under the subhead “Enforcement of Chinese Exclusion Act,” is manifestly intended to conform the practice in the case of Chinese persons to that already established for other aliens. The writ must stand dismissed.